                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

1.   MARK HOWELL,                          )
                                           )
             Plaintiff,                    )
                                           )
v.                                         )    Case No. CIV-20-960-PRW
                                           )
1.   DUIT HOLDINGS, INC., and              )
2.   PIONEER TRANSPORT, INC.,              )
                                           )
             Defendants.                   )

                    CORPORATE DISCLOSURE STATEMENT

      Pursuant to Fed. R. Civ. P. 7.1, Defendant, Pioneer Transport, Inc. (“Defendant”),

states that it’s parent corporation is Duit Holdings, Inc. No publicly held corporation

own 10% or more of Pioneer Transport’s stock.

      Dated this 24th day of September, 2020.



                                        Respectfully submitted,

                                        s/ Nathan L. Whatley
                                        Nathan L. Whatley, OBA #14601
                                        MCAFEE & TAFT
                                        A PROFESSIONAL CORPORATION
                                        Tenth Floor, Two Leadership Square
                                        211 North Robinson
                                        Oklahoma City, Oklahoma 73102
                                        Telephone: (405) 235-9621
                                        Facsimile: (405) 235-0439
                                        nathan.whatley@mcafeetaft.com

                                        ATTORNEY FOR DEFENDANTS
                           CERTIFICATE OF SERVICE

       I hereby certify that on September 24th, 2020 I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following registrants:

      D. Colby Addison, OBA #32718
      Leah M. Roper, OBA #32107
      The Center for Employment Law
      1133 N. Portland Ave.
      Oklahoma City, OK 73107
      Telephone: (405) 252-1180
      colby@centerforemploymentlaw.com
      leah@centerforemploymentlaw.com

      ATTORNEYS FOR PLAINTIFF




                                        /s/ Nathan L. Whatley
                                        Nathan L. Whatley




                                          2
